Van Dusen, J.,
Exceptions 1 to 4 relate to allowances made for executors’ commissions and counsel fees. These matters were given careful consideration by Judge Gest, who first audited the account of the executors, and as well by Judge Stearne, to whom the matter was later committed for rehearing. Matters of counsel fees and compensation of accountants are peculiarly for the auditing judge, and his conclusion, like the verdict of a jury, will not be disturbed unless glaring error is apparent: MeNichol’s Estate, 4 D. & C. 338; Kujack’s Estate, 4 D. & C. 414. Our examination of the record fails to convince us that there is any error in the allowances made.
Exception no. 5 is to the refusal to surcharge the accountants with interest on cash deposited in a bank which paid no interest. The delay in distribution has been due to the unsuccessful efforts of the exceptants to bring into this estate additional assets, and we agree that the accountants are not chargeable with interest which they did not receive.
Exception no. 6 relates to the value of certain bonds which were sold by the executors at private sale at the prevailing quotation on the day of the sale. There is no basis for a surcharge in this transaction.
Exception no. 8 concerns a legacy of $500 which the testatrix directed should be used for the purpose of establishing her brother in a home for the aged, and, in the event of his refusal, to be turned over to a grandniece. By the will, legacies are preferred in the order in which they appear, and the funds of the estate will be *628exhausted before this legacy is reached. A discussion as to the proper expenditure of this legacy will serve no useful purpose.
The record shows that all matters connected with this protracted litigation have received the careful and painstaking consideration of the judges who conducted the audit and rehearing, and we are satisfied that their findings of law and fact are correct.
All exceptions are dismissed and the adjudication and supplemental adjudication are confirmed absolutely.